DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, the phrase “ “HiPIMS” techniques” is unclear.  It suggested to delete this phrase.
	Claim 1, line 2, the phrase “ “power density” ” should have the quotes removed.
	Claim 6, lines 2 and 3, the phrase “the HiPIMS PVD” lacks antecedent basis.  It suggested to remove these phrases.
	Claim 6, line 4, the phrase “kW/cm2” should be “kWcm2”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (JP 05-285215) in view of Weichert et al. “Titanium aluminum nitride sputtered by HIPIMS”, IOP Conf. Series: Materials Science and Engineering 39 (2012) and Yamagata et al. (U.S. Pat. 5,366,564).
INDEPENDENT CLAIM 1:
	Yamaoka et al. teach a method for depositing an AlTiN-based film on a surface of a substrate to be coated using a PVD process.  The method includes providing an AlTiN based film with a chemical composition in atomic percentage corresponding to the formula (AlaTib)(NcArd)y with 0 ≤ d < 0.02, 1 ≥ c > 0.98, a+b = 1, c+d = 1 and a > 0.75, where a, b, c and d are an atomic fraction of a concentration of aluminum, titanium, nitrogen and argon, respectively, and 0.8 ≤ y ≤ 1.2, ( See abstract – AlTiN where the ratio of the Ti to Al is 10/90 – 60/40; y = 1)

    PNG
    media_image1.png
    376
    393
    media_image1.png
    Greyscale

Using at least one target comprising Al and Ti as material source for providing metallic elements for forming the AlTiN-based film (Machine Translation – Example 1 A thin film of a Ti—Al—N composition was formed using a magnetron sputtering device manufactured by Dowa Mining Co., Ltd. In order to produce several thin films having different atomic ratios of titanium and aluminum, a target as shown in FIG. 1A was used. The target is divided into 12 parts by a disc-shaped ingot of Ti and Al. The atomic ratio of Ti and Al in the composition thin film was changed by changing the ratio of the area of the Ti (≧ 99.9%) plane to the area of the Al (≧ 99.9%) plane. Note that the target in the Ti portion and the target in the Al portion were alternated as much as possible so that neither Ti nor Al segregated in the thin film. 1 (b) and 1 (c) show the target area ratios of Ti (6) -Al (6) and Ti (5) -Al (7), respectively. As shown in FIG. 2, the substrate was made of stainless steel and used as a disk.)
Sputtering at least one target in an atmosphere comprising nitrogen as a reactive gas (See Machine Translation - 4) Subsequently, after the gas pressure was set to 1.5.times.10@-3 Torr, an argon gas was flown at 18.5 sccm / min while maintaining the pressure, and at the same time, nitrogen was flowed at 9.0 sccm / min, and the power density was 5. Sputtering was performed for 30 minutes at 0 W / cm 2 to form a thin film.)
The difference between Yamaoka et al. and claim 1 is that using high power pulse magnetron sputtering technique is not discussed (Claim 1), the target being used such that the Al-content in the at least one target in relation to the Ti content in atomic percentage is 76% or higher is not discussed (Claim 1), coating parameters are selected so that a mobility of atoms being involved in a formation of the AlTiN-based film at the surface surface is reduced in such a manner that a metastable solubility of Al in a crystallographic cubic phase of the AlTiN-based film is increased, thereby synthesizing said AlTiN-based film that exhibits a crystallographic cubic phase and internal compressive stresses and does not exhibit X-ray peaks corresponding to wurtzite phase of Al-N is not discussed (Claim 1).
Regarding using high power pulse magnetron sputtering technique (Claim 1), Weichert et al. teach utilizing HIPIMIS to deposit titanium aluminum nitride films in order to control the film properties.  (See Abstract; Table 1)
Regarding the target being used such that the Al-content in the at least one target in relation to the Ti content in atomic percentage is 76% or higher (Claim 1), 
Yamaoka et al. teach controlling the target ratio to deposit the corresponding film.  (See Yamaoka et al. discussed above)  Furthermore, Yamagata et al. teach utilizing a target within Applicant’s claimed range.  (See Yamagata et al. Abstract)
Regarding coating parameters are selected so that a mobility of atoms being involved in a formation of the AlTiN-based film at the surface surface is reduced in such a manner that a metastable solubility of Al in a crystallographic cubic phase of the AlTiN-based film is increased, thereby synthesizing said AlTiN-based film that exhibits a crystallographic cubic phase and internal compressive stresses and does not exhibit X-ray peaks corresponding to wurtzite phase of Al-N (Claim 1), since the combination of references utilize the same sputtering process parameters this limitation will be met.  Furthermore Weichert et al. recognize that utilizing HIPIMS and low argon pressure will produce a uniform cubic phase in the film.  
DEPENDENT CLAIM 2:
	The difference not yet discussed is applying a negative bias voltage at the substrate to be coated, wherein the bias voltage value is between -40 V and -200 V.
	Regarding claim 2, Weichert et al. teach utilizing a bias voltage from -25 V to -130 V.  (See Experimental and process step)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein the coating parameters comprise adjusting a N2 partial pressure at which the sputtering of the target occurs in the transition mode.
	Regarding claim 4, Weichert et al. teach controlling nitrogen to operate in the transition mode to the reactive mode.  (See Experimental and process setup)


DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the N2 partial pressure is in a range between 0.1 Pa and 0.14 Pa.
	Regarding claim 5, Weichert et al. teach the total pressure to be 0.2 to 1 Pa.  Weichert et al. teach the total flow rate of argon and nitrogen to be between 50-400 sccm.  Nitrogen flows can be chosen as in Fig. 1.  Selecting 150 sccm nitrogen for a total flow of 400 sccm.  150/400=0.375 0.375 * 0.3 Pa = 0.11 Pa
	Yamagata et al. teach utilizing 0.102 Pa in Fig. 2
DEPENDENT CLAIM 7:
	The difference not yet discussed is comprising using pulse lengths of up to 100 ms.
	Regarding claim 7, Weichert et al. teach pulse lengths of 200 microseconds.  (Experimental and process setup)
	The motivation for utilizing the features of Weichert et al. is that it allows for control the film properties.  (See Abstract)
	The motivation for utilizing the features of Yamagata et al. is that it allows for producing hard wear resistant films.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamaoka et al. by utilizing the features of Weichert et al. and Yamagata et al.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. in view of Weichert et al. and Yamagata et al. as applied to claims 1, 2, 4, 5, 7 above, and further in view of Inomata (U.S. PGPUB. 2009/0011593 A1).


DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the coating parameters comprise maintaining a substrate temperature at a value between 150 to 300 degrees C.
	Regarding claim 3, Inomata teach depositing a TiAlN at 200 degrees.  In Fig. 2 a TiAlN film is deposited in a second phase which is a crystal phase.  (See Paragraph 0067; Fig. 2)
	The motivation for utilizing the features of Inomata is that it allows for controlling the quality of the deposited film.  (See Paragraph 0067)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Inomata because it allows for controlling the quality of the deposited film.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. in view of Weichert et al. and Yamagata et al. as applied to claims 1, 2, 4, 5, 7 above, and further in view of Gruen (U.S. Pat. 5,015,493).
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the coating power density is selected to be in the range of up to 3 kW/cm2.
	Gruen teaches pulse sputtering for reactive sputtering where the target power is up to 3 kW/cm2.  (See Claim 3)
	The motivation for utilizing the features of Gruen is that it allows for producing smooth coatings.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gruen because it allows for producing smooth coatings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 14, 2022